Title: Enclosure: Gouverneur Morris to Thomas Jefferson, 1 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Paris 1. August 1792.

My last was of the tenth of July. Mr: Livingston, who is on his way to America, presents an opportunity of writing, which must not be neglected, altho’ I am engaged at present in Examination of the account received from the Commissioners of the Treasury. I have already mentioned to you, Sir, that the whole of this account is open, and I must now observe that I do not find myself particularly authorized to make the final adjustment. If it becomes necessary, I will do it, but I shall avoid it as long as I can. In respect to the Payments made and making in america, I am at ease, because there I have your orders, but not so in regard to those made by Mr. Short. I shall hope, however, to be favored with your instructions in consequence of his communications. I shall write particularly respecting the account, when I have gone thro’ it.
